Citation Nr: 1144904	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-16 060	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an increased disability rating for a left knee disability, rated as 20 percent disabling prior to June 2006, and as 30 percent disabling from August 2007, to include specific consideration of a total disability rating based upon individual unemployability, to be considered on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2007 RO decisions.  The Veteran presented sworn hearing testimony during a May 2010 videoconference hearing before the undersigned Acting Veterans Law Judge.  In a June 2010 decision, the Board denied increased ratings for a left knee disability, rated as 20 percent disabling prior to June 2006, and as 30 percent disabling effective in August 2007, after a period of a temporary total disability rating following total knee replacement surgery.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court approved a joint motion for remand filed by both parties to the case, vacated the Board's June 2010 decision as to issue involving the Veteran's left knee disability rating, and remanded the matter to the Board for further development and review.

There is some confusion within the body of the joint motion itself as to the extent of the subject matter at issue.  At the beginning of the joint motion, the authors note that the June 2010 Board decision denied the Veteran's claim for an increased disability rating for his left knee disability, and that the Board also remanded a concurrent claim for an increased disability rating for the Veteran's right knee disability.  Absent a final decision by the Board, the Court has no jurisdiction over the Veteran's right knee claim.  38 U.S.C.A. §§ 7104, 7252.  Thus, because the Court's jurisdiction in this particular matter extends only to the Veteran's left knee claim, the Court does not have the authority to order the Board to perform any evidentiary development or adjudicative consideration involving the Veteran's right knee disability.  Nevertheless, the authors of the joint motion agreed that "remand is warranted for the Board to address whether Appellant's retirement from farming was due to service-connected left and right knee conditions."  [joint motion for partial remand, p. 3]  Given that the issue of the disability rating to be assigned to the Veteran's right knee was not before the Court, and thus cannot, by definition, be the subject of the Court's Order approving the joint motion for remand, the Board will construe the joint motion for remand as involving the matter of the Veteran's left knee only.  We will therefore address only the Veteran's left knee and the impact of his left knee disability upon his employability in our discussion and development below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Initially, we observe that in the joint motion for remand, the parties did not make any argument pertaining to the schedular disability rating assigned to the Veteran's left knee disability.  Rather, the joint motion focused upon the Board's failure to address whether the Veteran is rendered unemployable due to his service-connected left knee disability.  In particular, the parties agreed that the Board failed to develop or address whether the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected left knee disability regardless of the fact that his overall combined disability ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Although the Board decision addressed the impact of the Veteran's service-connected left knee disability upon his employability in the context of a discussion of whether referral for consideration of an extra-schedular disability rating under the provisions of 38 C.F.R. § 3.321 was warranted; the Board did not address the provisions of 38 C.F.R. § 4.16(b), which concerns the impact of the Veteran's combined service-connected disabilities upon unemployability.  

With regard to the elements necessary to establish a successful claim for unemployability compensation under the provisions of 38 C.F.R. § 4.16, the authors of the joint motion note that complete information as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue of a total disability rating based upon individual unemployability, to be considered on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), must be considered by the Board.  Therefore upon remand, additional evidentiary development must be accomplished.  The Veteran should be provided with the VA form which is normally completed when unemployability compensation benefits are sought, as the form solicits the necessary information including the Veteran's employment history and his educational background, etc., in an organized manner.  

The authors of the joint motion point to several comments in the Veteran's VA medical records which indicate that the Veteran may have retired partly or wholly on account of left knee impairment.  These comments are somewhat contradictory in nature, however, and clearly do not provide the full story as to why, and indeed when, the Veteran retired from framing.  An April 2000 treatment note reflects that the Veteran retired from farming in 1985, while a July 2003 VA examination report reflects the Veteran's report that he quit farming in 1991 on account of arthritis in both knees.  A May 2003 treatment note identifies the Veteran as an "82-year-old semi-retired farmer."  At this point, the evidence of records simply does not contain the information necessary for the Board to make an accurate finding of fact as to the cause of the Veteran's retirement.  See Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  

Because the Veteran has been receiving VA medical care for many years, it is likely that the contemporaneous medical evidence would provide some information pertaining to the condition of the Veteran's left knee and the impact of his left knee function upon his chosen profession.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the actual date of the Veteran's retirement, or "semi-retirement," is not clear, the Board deems that VA medical records dated between 1984 (one year prior to the earliest date of retirement currently identified) until 2002 (the earliest VA medical records currently contained in his claims file) should be obtained for review by adjudicators.

Lastly, a VA medical opinion as to the impact of the Veteran's particular left knee disability upon his particular occupation throughout the years should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with the appropriate form used for filing a formal claim for a total disability rating based upon individual unemployability, requested to fully complete it and return it to the VA within a reasonable period of time.  

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Sioux Falls VA Medical Center and all related clinics between 1984 and 2002 for inclusion in his claims file. 

3.  The Veteran's file, including all information received pursuant to the above requests, should be provided to a VA physician with appropriate expertise to evaluate the impact of his left knee disability throughout the years upon his employment as a farmer.  The physician is requested to specifically opine as to the condition of the Veteran's left knee and the impact of all left knee impairment upon the functions normally performed by a farmer.  The complete rationale for all opinions expressed should be fully-explained.

IF the physician deems that a clinical examination of the Veteran is necessary to render a fully-informed opinion, such an examination should be scheduled.  

4.  After the development requested above has been completed, the RO should again review the record.  If any further evidentiary development pertaining to the Veteran's employability, the cause of his retirement, or the date of his retirement, is apparent, such development should be completed at this time.  The RO should then prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue, prior to considering whether the evidence of record warrants submission to the Director of the Compensation and Pension Service, for extra-schedular consideration of a total disability rating based upon unemployability under the provisions of 38 C.F.R. § 4.16(b).  If such submission is not warranted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

